       '-.,'      Case 1:20-cr-00226-KPF Document 2 Filed 03/24/20 Page 1 of 4



           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK


.:rf       UNITED STATES OF AMERICA
                                                        X
                                                            20
                                                                 INDICTMENT
                     - v. -
                                                                 20 Cr.
           DAJAHN MCBEAN,
                 a/k/a "Jeezy Mula,"
                 a/k/a "FREEZE," and
           WILLIAM VALDEZ,

                              Defendants.

                                            -   -   -   X


                                          COUNT ONE
                              (Conspiracy to Commit Bank F~aud)

                     The Grand Jury charges:

                     1.   From at least in or around December 2018 up to

           and including in or around January 2019, in the Southern

          _District of New York and elsewhere, DAJAHN MCBEAN, a/k/a "Jeezy

           Mula," a/k/a "FREEZE," and WILLIAM VALDEZ, the defendants,

          willfully and knowingly did combine, conspire, confederate, and

           agree together and with each other to commit bank fraud, in

          violation of Title 18, United States Code, Section 1344.

                     2.   It was a part and object of the conspiracy that

           DAJAHN MCBEAN, a/k/a "Jeezy Mula," a/k/a "FREEZE," and WILLIAM

          VALDEZ, the defendants, and others known and unknown, willfully

           and knowingly, did execute and attempt to execute a scheme and

           artifice to defraud financial institutions, the deposits of
       Case 1:20-cr-00226-KPF Document 2 Filed 03/24/20 Page 2 of 4



which were then insured by the Federal Deposit Insurance

Corporation, and to obtain moneys, funds, credits, assets,

securities, and other property owned by, and under the custody

and control of, such financial institutions, by means of false

and fraudulent pretenses, representations, and promises, in

violation of Title 18, United States Code, Section 1344.

          (Title 18, United States Code, Section 1349.)

                             COUNT TWO
                    (Aggravated Identity Theft)

          The Grand Jury further charges:

          3.   From at least in or around December 2018 up to

and including at least in or around January 2019, in the

Southern District of New York and elsewhere, DAJAHN MCBEAN,

a/k/a "Jeezy Mula," a/k/a "FREEZE," and WILLIAM VALDEZ, the

defendants, knowingly did transfer, possess, and use, without

lawful authority, a means of identification of another person,

during and in relation to a felony violation enumerated in Title•

18, United States Code, Section 1028A(c), and aided and abetted

the same, to wit, MCBEAN and VALDEZ used and aided and abetted

the use of bank account numbers, debit card numbers, and social

security numbers of other individuals in connection with the




                                   2
       Case 1:20-cr-00226-KPF Document 2 Filed 03/24/20 Page 3 of 4



offense charged in Count One of this Indictment, knowing that

these means of identification belonged to other people.

       (Title 18, United States Code, Sections 1028A(a) (1),
                       1028A(b) (2), and 2.)

                         FORFEITURE ALLEGATION

             4.   As a result of committing the offense charged in

Count One of this Indictment, DAJAHN MCBEAN, a/k/a "Jeezy Mula,"

a/k/a "FREEZE," and WILLIAM VALDEZ, the defendants, shall

forfeit to the United States, pursuant to Title 18, United

States Code, Section 982(a) (2) (A), any and all property

constituting, or derived from, proceeds the defendants obtained

directly or indirectly, as a result of the commission of said

offense, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of said offense.

                      Substitute Assets Provision

             5.   If any of the above-described forfeitable

property, as a result of any act or omission of the defendants:

             a.   cannot be located upon the exercise of due

diligence;

             b.   has been transferred or sold to, or deposited

with, a third person;




                                    3
Case 1:20-cr-00226-KPF Document 2 Filed 03/24/20 Page 4 of 4




            UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK



               UNITED STATES OF AMERICA

                                 - v. -

                      DAJAHN MCBEAN,
                    a/k/a "Jeezy Mula,"
                    a/k/a "FREEZE," and
                      WILLIAM VALDEZ,

                                                    Defendants.



                             INDICTMENT

                                 20 Cr.

         (18   u.s.c.      §§    1349, 1028A, and 2.)


                  GEOFFREY S. BERMAN
                United States Attorney.


                            A TRUE BILL




                h ch c--hv\.--e<\--l-- ~ \-e d, Av , -e5   +   V\J o O Ct rl   +
                        I f\Cic,d -e cl
